09-3665-ag
         Yang v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A094 923 475
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29 th day of September, two thousand ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                PIERRE N. LEVAL,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       _______________________________________
12
13       GUI FENG YANG,
14                Petitioner,
15
16                        v.                                    09-3665-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Thomas V. Massucci, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Terri J. Scadron, Assistant
28                                     Director; Genevieve Holm, Attorney,
29                                     Office of Immigration Litigation,
30                                     United States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Gui Feng Yang, a native and citizen of the People’s

6    Republic of China, seeks review of a July 31, 2009, order of

7    the BIA affirming the January 15, 2008, decision of

8    Immigration Judge (“IJ”) Sandy K. Hom, which denied his

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re Gui

11   Feng Yang, No. A094 923 475 (B.I.A. July 31, 2009), aff’g

12   No. A094 923 475 (Immig. Ct. N.Y. City Jan. 15, 2008).       We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as modified by the BIA decision.    See Xue Hong

17   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

18   2005).   The applicable standards of review are well-

19   established.   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

20   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21       Although economic persecution may constitute

22   persecution, see Mirzoyan v. Gonzales, 457 F.3d 217, 221 (2d


                                   2
1    Cir. 2006); see also Matter of T-Z-, 24 I. & N. Dec. 163,

2    170-71 (BIA 2007), the agency reasonably found that the

3    unpaid family planning fine imposed on Yang and the sabotage

4    of his family’s crops did not amount to persecution because

5    he did not demonstrate that these economic penalties rose to

6    the level of persecution.   See Guan Shan Liao v. U.S. Dep’t

7    of Justice, 293 F.3d 61, 68 (2d Cir. 2002) (finding that the

8    agency reasonably concluded that the petitioner failed to

9    demonstrate economic persecution because he did not produce

10   evidence of his income in China, his net worth at the time

11   of the fines, or any other facts that would make it possible

12   to evaluate his personal financial circumstances in relation

13   to the fines imposed by the government) .   The agency also

14   reasonably determined that Yang did not establish a well-

15   founded fear of future persecution based on his unsupported

16   fear of harm for failure to pay his fine. See Jian Xing

17   Huang v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005) (holding

18   that a fear is not objectively reasonable and is merely

19   “speculative at best” if it lacks “solid support” in the

20   record).

21        Because Yang was unable to show the objective

22   likelihood of persecution needed to make out an asylum



                                   3
1    claim, he was necessarily unable to meet the higher standard

2    required to succeed on his claim for withholding of removal

3    because both claims were based on the same factual

4    predicate.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

5    2006).    Yang does not challenge the agency’s denial of his

6    application for CAT relief.

7        For the foregoing reasons, the petition for review is

8    DENIED.    As we have completed our review, the pending motion

9    for a stay of removal in this petition is DISMISSED as moot.

10   Any pending request for oral argument in this petition is

11   DENIED in accordance with Federal Rule of Appellate

12   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15




                                    4